Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0060], lines 2-3, the closing parenthesis’ position of “…bridge between an external resource (e.g., third-party or external applications 109 or applets and the messaging client 104)” should be changed to “…bridge between an external resource (e.g., third-party or external applications 109 or applets) and the messaging client 104.”
[0090], lines 4-5, the description of linkage of data and storage place should be corrected, “the message data is stored in the entity table 306” should be changed to “the message data is stored in the message table 302.”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
[0112], line 5, the character “decoder D” has no written definition nor corresponding drawing. 
	[0024], line 1, the character “rotation factor” in both first and second sentences has no prior definition nor corresponding drawing. Correction can include written definition, indication in drawing or this character should be changed to “rotation matrix” or be taken out.
The specification is objected to as failing to provide consistency in disclosed invention for the following aspects:
 [0120], lines 1-3, “at operation 1004, the image processing server 122 generates a based surface based on the plurality of bone scale coefficients. For example, the image processing server 122 generates a template 550,” this disclosed step is inconsistent with drawing FIG 5. which shows the template 550 is generated before applying bone scale parameters/coefficients. Moreover, [0094], lines 3-4, the 550 template represents the look and feel of the whole population or average surface of the population. Therefore, it should be changed to a template 560 is the result of this operation, or changed to indicate that the base template 550 should be based on the average population not based on the bone scale coefficients.
	[0121], lines 2-4, “for example, the image processing server 122 adapts the template 550 based on the bone parameters…,” should be changed to “the templated 560 based on the bone parameters” since FIG. 5 shows that the 560 template is generated after applying bone scale parameters.
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rotation factor” in claim 3 is used by the claim to mean “rotation matrix” of [0096], lines 5-7. The term is indefinite because the specification does not clearly redefine the term. For the interest of examination, examiner use the term “rotation matrix” of [0096], lines 5-7, instead of “rotation factor” for claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-12, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geoffrey Wedig (US 2020/0005138 A1) hereinafter as “Wedig.”
Regarding claim 1, Wedig teaches a computer-implemented method of generating a 3D body model ([0040], lines 1-4, embodiments of the disclosed systems and methods for improving avatar generation to be more realistic, by BRI a system includes both software and hardware implementable by a computer and an avatar is a 3D body model), the method comprising: receiving a plurality of bone scale coefficients ([0177], lines 1-3, based on description of a bone/joint, a given bone [according to as is a joint] can have multiple linear components such as xyz values, bone length, bone scale and other things) each corresponding to respective bones of a skeleton model ([0177], lines 5-7, a pose may or may not have an angular parameter which means these parameters are used to represent a pose, and a pose is of a skeleton model based on [0180], lines 2-5); receiving a plurality of joint angle coefficients that collectively define a pose for the skeleton model ([0177], lines 5-7, a pose may or may not have an angular parameter; Moreover, in one of the embodiments, [0180], lines 2-5, input parameters including angular and linear components total of 18 parameters describing a particular pose; Moreover, [0234], claim 1 of this invention summarizes the invention with a method of receiving input data of at least one angular component and at least one linear component; [0226], step 2018, values are according to a joint, in one embodiment, the angular and linear outputs represent the motion of a single joint/bone); generating the skeleton model based on the received bone scale coefficients and the received joint angle coefficients ([0121], lines 5-10, the 3D model processing system of this invention can generate a 3D model or avatar and can animate the model by changing the model’s pose. A pose in the embodiment of [0180], lines 2-5 indicates a pose of a skeleton model, this means that the generated avatar has a skeleton model generated also); generating a base surface based on the plurality of bone scale coefficients ([0121], lines 13-18, an avatar is represented by a surface representation [e.g., a deformable mesh] used to render the outward appearance of the virtual avatar and the mesh is animated based on the interconnected joints [e.g., a core skeleton]. The surface/deformable mesh can be understood as the base surface animated based on interconnected joints that is generated based on bone scale parameters based on the description of a bone/joint of [0177], lines 1-3); generating an identity surface by deformation of the base surface ([0121], last three lines, to animate the avatar the mesh has to go through deformation, the deformed mesh can be understood as the identity surface in the claim); and generating the 3D body model by mapping the identity surface onto the posed skeleton model ([0147], lines 5-8, when the skeletal system has been defined for the virtual character, each joint can be assigned through a process called “skinning” an amount of influence over the various vertices in the mesh; this covers the aspect of the claim when the mesh and the skeleton model are mapped together based on the process called “skinning”).
Regarding claim 2, the method of claim 1, Wedig further teaches wherein the skeleton model comprises a tree- structured graph ([0149], lines 2-3, a description of a skeletal system of joints indicates that it can be hierarchical, which can cover the aspect of the claimed invention where hierarchical is analogous to tree-structured graph such as, in lines 2-3, an example is a parent-child relationship among joints), and generating the skeleton model comprises a recursive generation of a root bone element and a plurality of leaf bone elements ([0149], lines 3-6, when a transform is applied to a particular joint in the skeletal system, the same transform is applied to lower-level joins within the same hierarchy of a parent-child relationship among joints; the applied transformation also means the generation of the skeletal model, and the parent-child relationship among joints is analogous to root bone and leaf bone elements relationship, and the transformation of a higher-level joint links with a transformation in the lower-level joints within the same hierarchy is analogous to recursive generation of the skeleton model).
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issue identified above, the method of claim 2, Wedig further teaches wherein the skeleton model comprises a resting position for each bone element ([0152], lines 3-7, in the connect of rigging (based on [048], last 5 lines, rigging is setting orientation and movement of the skeleton), transforms of skeleton model include a function that accept input of given points which define joints in 3D space; this means particular positions of the bone element as input which implies original positions which is analogous to resting position; Moreover, [0179], last two lines and in FIGS 13A-13B, a transform is of a neutral pose, neutral pose can be understood as the resting position), and a rotation matrix and a scaling factor for each bone element ([0152], last 3 lines, joint transforms include a rotation component and a scale component; the rotation component can be understood as the rotation matrix and the scale component can be understood as the scaling factor), wherein the rotation matrix and the scaling factor are applied recursively to each bone element in sequence ([0146], last 10 lines, transforms are applied to joints that are assigned hierarchically [e.g., parent-child relationships], this allows one joint to inherent transforms the others; this means that each joint/bone has rotation and scaling components [since a transform includes rotation and scale components according to paragraph 0152, last 3 lines] to allows transform to influence others in recursively in sequence; a rotation component of this invention can cover the instances of it being a matrix such as in one example of [0189], line 12, the input is a rotation matrix). 
Regarding claim 4, the method of claim 3, Wedig further teaches wherein the resting position for each bone element is represented by a template rotation matrix and a translation vector for the respective bone element ([0179], last 2 lines, describe that the transform of pose it a change in the neutral pose can be understood as the resting position, and it represent the relative translation and rotation of the pose relative to the neutral pose; which means that neutral pose has joints with translation and rotation components, the input pose is to update the pose with just have translation and rotation components relative to the neutral pose to transform it).
Regarding claim 5, the method of claim 1, Wedig further teaches wherein the plurality of joint angle coefficients are each restrained to a kinematically valid angular range ([0187], line 4, angular distance weights are used to restrain angular component [inherently means restraining it to a certain angular range], lines 10-13, one example is the knee joint would need angular weight that set a greater range of movement than the ankle joint does; this invention makes sure that the angular component is restrained to a kinematically valid range and movement of joint inherently means move in a certain angular range).
Regarding claim 6, the method of claim 5, Wedig further teaches wherein each of the plurality of joint angle coefficients is restrained by mapping a corresponding unconstrained variable to the kinematically valid angular range ([0199], lines 3-6 and FIG. 14, joint inputs have linear and angular distance weights, lines 10-16, these input types are needed because in on example, the shoulder joint would have a greater range of movement than the clavicle does, so the set of distance weights help to ensure of this movement; therefore, the input of a shoulder joint or any joint [includes both linear and angular components of that joint input] and the angular component of the joint type can be understood as unconstrained variable, setting the angular distance weight to it is analogous to mapping it to a kinematically valid angular range; Moreover, in [0226], step 2018, values are according to a joint, in one embodiment, the angular and linear outputs represent the motion of a single joint/bone, which means that the joints has the angular component, therefore the angular distance weight is set to the angular component of that joint).
Regarding claim 7, the method of claim 1, Wedig further teaches wherein the joint angle coefficients comprise 47 joint angle coefficients ([0180], lines 1-4, the character rig which is the neutral pose in one embodiment of this invention describe that the low-order character rig may have 9 angular parameters; However, this is for a low-order character rig, the invention also mention it can be a higher-order character rig based on [0228] lines 1-3 which can have more required angular parameters appropriate to the generation of such rig; therefore, this can cover the instances of when the number of angular parameter is 47). 
Regarding claim 8, the method of claim 1, Wedig further teaches wherein generating the base surface comprises generating a mean surface ([0043], lines 8-12, multiple scans of poses (input for generation of the 3D model) are used to interpolate between poses to come up with a beginning pose, the systems assume an intermediate pose, the result of interpolation can be understood as the mean pose (a mesh is created based on this mean pose’s skeleton based on [0121], lines 13-18, a deformable mesh based on the mean pose can be understood as the mean base surface) and applying a correction to the mean surface based on a bone-length dependent deformation ([0045], lines 4-5, when interpolating the pose of the character, it can calculate the pose incorrectly leading to error in the character mesh (mean surface) based on [0045], lines 6-8; [0045], lines 3-7, when animating the beginning digital character, correction is performed by deformation of the skeleton that leads to corresponding correction of the mesh covering the skeleton, correction is done based on bones’ components such as translation and rotation translation, since [0194], lines 14-15, in a detailed description of interpolation step from [0189] to [0194], it describes that rotational axis vector may be scaled to unit length/bone length, therefore, the deformation is based on rotation component which may be based on the unit/bone length. Therefore, this invention covers the instances of the claim where deformation is bone-length dependent). 
Regarding claim 9, the method of claim 1, Wedig further teaches wherein generating the identity surface comprises deformation of the base surface ([0121], last three lines, to animate the avatar the mesh has to go through deformation, the deformed mesh can be understood as the identity surface in the claim) based on a plurality of linear identity parameters ([0045], lines 4-5, when interpolating the pose of the character, it can calculate the pose incorrectly leading to error in the character mesh [mean surface] based on [0045], lines 6-8; [0045], lines 3-7, when animating the beginning digital character, correction is performed by deformation of the skeleton that leads to corresponding correction of the mesh covering the skeleton, correction is done based on bones’ components such as translation and rotation translation; based on [0177], lines 1-2, translation component a linear component).
Regarding claim 10, the method of claim 1, Wedig further teaches wherein mapping the identity surface onto the posed skeleton model comprises mapping using a linear blend skinning process ([0147], lines 5-8, when the skeletal system has been defined for the virtual character, each joint can be assigned through a process called “skinning” an amount of influence over the various vertices in the mesh; this covers the aspect of the claim when the mesh and the skeleton model are mapped together based on the process called “skinning;” [0157], lines 12-15, the skinning algorithm can be the a linear blend skinning), wherein the 3D body model corresponds to a human or an animal ([0142], line 1, the virtual character can be a human avatar; line 12, it can also be animals).
Regarding claim 11, the method of claim 10, Wedig further teaches wherein the linear blend skinning process comprises mapping a surface point on the identity surface based on a bone element of the skeleton model ([0147], lines 5-8, when the skeletal system has been defined for the virtual character, each joint/bone can be assigned through a process called “skinning” an amount of influence over the various vertices in the mesh; this covers the aspect of the claim when the mesh and the skeleton model are mapped together based on the process called “skinning;” [0157], lines 12-15, the skinning algorithm can be the a linear blend skinning), by charting the surface point with respect to a resting position for the bone element ([0158], line 1, addition to skinning, blendshapes are used together with skinning so can be understood as one single process [moreover, based on paragraph 0157 first line, skinning refers to deforming the mesh, and blendshapes are used for mesh deformation, therefore they are meant to be used together in the same purpose), used to produce mesh deformation; lines 12-16, blendshapes used to produce deformation to move the outer layer of the body such ash, facial deformations to move the lips, brows, eyes, this is done through the method of defining a neutral pose, neutral pose is resting position of bones, as zero and a target pose as one [value between 0 and 1 of weight being assigned to each vertex can be understood as charting in the claim] for a set or vertices [surface point of the mesh which is analogous to the identity surface]); and transporting the charted point based on a posed position for the respective bone element ([0158], lines 15-16, where the blendshape weight moves the vertices an amount between neutral and target pose to create deformation, this process of moving the vertices according to the vertices assigned a certain value weight of blendshape can be understood as transporting the charted point in the claim).
Regarding claim 12, the method of claim 11, Wedig further teaches wherein the linear blend skinning process comprises mapping the surface point on the identity surface based on each bone element of the skeleton model ([0147], lines 5-8, when the skeletal system has been defined for the virtual character, each joint/bone can be assigned through a process called “skinning” an amount of influence over the various vertices in the mesh; this covers the aspect of the claim when the mesh and the skeleton model are mapped together based on the process called “skinning;” [0157], lines 12-15, the skinning algorithm can be the a linear blend skinning), and calculating a weighting factor for each respective mapping ([0157], lines, 27-31 a new position for each vertex is assigned to a respective weights [a vertex includes multiple bone/joint and each bone is assigned with a respective weight result in multiple respective weights assigned to that vertex]).
Regarding claim 17, Wedig teaches a system for generating a 3D body model comprising: a processor configured to perform operations ([0342], lines 1-5, each processes described may be embodied in a code modules executed by computing systems and hardware processors), comprising: receiving a plurality of bone scale coefficients each corresponding to respective bones of a skeleton model ([0177], lines 1-3, based on description of a bone/joint, a given bone [according to as is a joint] can have multiple linear components such as xyz values, bone length, bone scale and other things) each corresponding to respective bones of a skeleton model ([0177], lines 5-7, a pose may or may not have an angular parameter which means these parameters are used to represent a pose, and a pose is of a skeleton model based on [0180], lines 2-5); receiving a plurality of joint angle coefficients that collectively define a pose for the skeleton model ([0177], lines 5-7, a pose may or may not have an angular parameter; Moreover, in one of the embodiments, [0180], lines 2-5, input parameters including angular and linear components total of 18 parameters describing a particular pose; Moreover, [0234], claim 1 of this invention summarizes the invention with a method of receiving input data of at least one angular component and at least one linear component; [0226], step 2018, values are according to a joint, in one embodiment, the angular and linear outputs represent the motion of a single joint/bone); generating the skeleton model based on the received bone scale coefficients and the received joint angle coefficients ([0121], lines 5-10, the 3D model processing system of this invention can generate a 3D model or avatar and can animate the model by changing the model’s pose. A pose in the embodiment of [0180], lines 2-5 indicates a pose of a skeleton model, this means that the generated avatar has a skeleton model generated also); generating a base surface based on the plurality of bone scale coefficients ([0121], lines 13-18, an avatar is represented by a surface representation [e.g., a deformable mesh] used to render the outward appearance of the virtual avatar and the mesh is animated based on the interconnected joints [e.g., a core skeleton]. The surface/ deformable mesh can be understood as the base surface animated based on interconnected joints that is generated based on bone scale parameters based on the description of a bone/joint of [0177], lines 1-3); generating an identity surface by deformation of the base surface ([0121], last three lines, to animate the avatar the mesh has to go through deformation, the deformed mesh can be understood as the identity surface in the claim); and generating the 3D body model by mapping the identity surface onto the posed skeleton model ([0147], lines 5-8, when the skeletal system has been defined for the virtual character, each joint can be assigned through a process called “skinning” an amount of influence over the various vertices in the mesh; this covers the aspect of the claim when the mesh and the skeleton model are mapped together based on the process called “skinning”).
Regarding claim 18, the system of claim 17, Wedig further teaches wherein the skeleton model comprises a tree- structured graph ([0149], lines 2-3, a description, within a rigging system section named above paragraph 0142, of a skeletal system of joints indicates that it can be hierarchical, which can cover the aspect of the claimed invention where hierarchical is analogous to tree-structured graph such as, in lines 2-3, an example is a parent-child relationship among joints), and generating the skeleton model comprises a recursive generation of a root bone element and a plurality of leaf bone elements ([0149], lines 3-6, when a transform is applied to a particular joint in the skeletal system, the same transform is applied to lower-level joins within the same hierarchy of a parent-child relationship among joints; the applied transformation also means the generation of the skeletal model, and the parent-child relationship among joints is analogous to root bone and leaf bone elements relationship, and the transformation of a higher-level joint links with a transformation in the lower-level joints within the same hierarchy is analogous to recursive generation of the skeleton model).
 Regarding claim 19, the system of claim 18, Wedig further teaches wherein the skeleton model comprises a resting position for each bone element ([0152], lines 3-7, within a rigging system section named above paragraph 0142, in the connect of rigging (based on [048], last 5 lines, rigging is setting orientation and movement of the skeleton), transforms of skeleton model include a function that accept input of given points which define joints in 3D space; this means particular positions of the bone element as input which implies original positions which is analogous to resting position; Moreover, [0179], last two lines and in FIGS 13A-13B, a transform is of a neutral pose, neutral pose can be understood as the resting position), and a rotation matrix and a scaling factor for each bone element ([0152], last 3 lines, joint transforms include a rotation component and a scale component; the rotation component can be understood as the rotation matrix and the scale component can be understood as the scaling factor), wherein the rotation matrix and the scaling factor are applied recursively to each bone element in sequence ([0146], last 10 lines, transforms are applied to joints that are assigned hierarchically [e.g., parent-child relationships], this allows one joint to inherent transforms the others; this means that each joint/bone has rotation and scaling components [since a transform includes rotation and scale components according to paragraph 0152, last 3 lines] to allows transform to influence others in recursively in sequence; a rotation component of this invention can cover the instances of it being a matrix such as in one example of [0189], line 12, the input is a rotation matrix). 
Regarding claim 20, Wedig teaches a non-transitory machine-readable storage medium that includes instructions that ([0344], lines 1-3, code modules can be stored on any type of non-transitory computer-readable medium), when executed by one or more processors of a machine ([0342], lines 1-5, each processes described may be embodied in a code modules executed by computing systems and hardware processors), cause the machine to perform operations for generating a 3D body model comprising ([0342], lines 11-16, each code module is to perform the given function in this invention): receiving a plurality of bone scale coefficients ([0177], lines 1-3, based on description of a bone/joint, a given bone [according to as is a joint] can have multiple linear components such as xyz values, bone length, bone scale and other things) each corresponding to respective bones of a skeleton model ([0177], lines 5-7, a pose may or may not have an angular parameter which means these parameters are used to represent a pose, and a pose is of a skeleton model based on [0180], lines 2-5); receiving a plurality of joint angle coefficients that collectively define a pose for the skeleton model ([0177], lines 5-7, a pose may or may not have an angular parameter; Moreover, in one of the embodiments, [0180], lines 2-5, input parameters including angular and linear components total of 18 parameters describing a particular pose; Moreover, [0234], claim 1 of this invention summarizes the invention with a method of receiving input data of at least one angular component and at least one linear component; [0226], step 2018, values are according to a joint, in one embodiment, the angular and linear outputs represent the motion of a single joint/bone); generating the skeleton model based on the received bone scale coefficients and the received joint angle coefficients ([0121], lines 5-10, the 3D model processing system of this invention can generate a 3D model or avatar and can animate the model by changing the model’s pose. A pose in the embodiment of [0180], lines 2-5 indicates a pose of a skeleton model, this means that the generated avatar has a skeleton model generated also); generating a base surface based on the plurality of bone scale coefficients ([0121], lines 13-18, an avatar is represented by a surface representation [e.g., a deformable mesh] used to render the outward appearance of the virtual avatar and the mesh is animated based on the interconnected joints [e.g., a core skeleton]. The surface/ deformable mesh can be understood as the base surface animated based on interconnected joints that is generated based on bone scale parameters based on the description of a bone/joint of [0177], lines 1-3); generating an identity surface by deformation of the base surface ([0121], last three lines, to animate the avatar the mesh has to go through deformation, the deformed mesh can be understood as the identity surface in the claim); and generating the 3D body model by mapping the identity surface onto the posed skeleton model ([0147], lines 5-8, when the skeletal system has been defined for the virtual character, each joint can be assigned through a process called “skinning” an amount of influence over the various vertices in the mesh; this covers the aspect of the claim when the mesh and the skeleton model are mapped together based on the process called “skinning”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrey Wedig (US 2020/0005138 A1) hereinafter as “Wedig”) in view of Yusuke Yoshiyasu (“Skeleton Transformer Networks: 3D Human Pose and Skinned Mesh from Single RGB Image,” Springer, Cham – Computer Science Vol. 11364, page 485-500, May 2019, hereinafter as “Yoshiyasu”).
Regarding claim 13, the method of claim 1, Wedig teaches a computer-implemented method of generating a 3D body model based on a plurality of bone scale coefficients and a plurality of angle coefficients; However, Wedig fails to teach about the plurality of bone scale coefficients and the plurality of joint angle coefficients are determined based on image processing of an input 2D image, the input 2D image comprising a representation of at least one body. In the same field of 3D model pose generation, Yoshiyasu teaches wherein the plurality of bone scale coefficients (Page 497, “Failure Cases and Limitations” paragraph, lines 4-5, this section describes cases of failure but it summarizes the concept of the invention which is a skeleton is being scaled and bone lengths are being modeled of a single-human detection; Table 4, FIGS a-b, show the skeleton models. Moreover, page 487, under the “contributions of this work are summarized as follows:” the 1st-2nd bullets indicate this work is to predict a 3D human pose [joint positions and bone rotations] including linear transformations which implies linear parameters such as bone length which was previously cited from page 497; Therefore, bone lengths can be understood as bone scale coefficients since they are used to scale the skeleton) and the plurality of joint angle coefficients (page 495, under “comparisons to other state-of-the-art” section, lines 11-12, “our technique outperforms previous techniques that iteratively optimized joint angles and perform regression of joint angles,” joint angles are obtained for the process of regression; therefore, joint angles can be understood as joint angle coefficients) are determined based on image processing of an input 2D image (FIG. 2 a and FIG. 3 show determination process from an input 2D image), the input 2D image comprising a representation of at least one body (FIG. 3 shows the input 2D image comprises a human body).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Wedig and Yoshiyasu to obtain a method to generate a 3D avatar, which is based on acquiring multiple 3D scans of the body to obtain bone and angle parameters for skeleton generation. However, based on one single 2D image of the body, Yoshiyasu’s model can produce the output including bone lengths that are used for scaling a skeleton (Yoshiyasu’s page 487, under the “contributions of this work are summarized as follows:” the 1st-2nd bullets indicate this work is to predict a 3D human pose [joint positions and bone rotations] including linear transformations which implies linear parameters such as bone length which was previously cited from page 497; Therefore, bone lengths can be understood as bone scale coefficients since they are used to scale the skeleton) during the skeleton generation process and joint angles can also be obtained (Yoshiyasu’s page 495, under “comparisons to other state-of-the-art” section, lines 11-12, “our technique outperforms previous techniques that iteratively optimized joint angles and perform regression of joint angles,” joint angles are obtained for the process of regression; therefore, joint angles can be understood as joint angle coefficients). Therefore, it would useful and obvious for one ordinary skill in the art to integrate Yoshiyasu’s acquisition of bone and angle values of a body from a single 2D image, and inputted them into Wedig’s model to generate an avatar that is built upon a skeleton and a mesh based on bone lengths and joint angles, and reduce the need to obtain 3D scans of the body for the avatar generation.
Regarding claim 14, Wedig in view of Yoshiyasu teaches the method of obtaining a plurality of bone scale coefficients and the plurality of joint angle coefficients are determined based on image processing of an input 2D image, Yoshiyasu further teaches the method of claim 13, further comprising processing, using a deep convolutional neural network (page 488, under “skeleton transformer networks” section, 1st line, shows that the networks are based on deep Convolutional Neural Network [ConvNets]), the 2D image to detect presence of at least one body ([486], “Data Scarcity” section, 3rd paragraph, lines 1-2, this paper propose skeleton transformer networks for 3D human pose detection, this implies a detection of at least one body), and to estimate the plurality of bone scale coefficients (Page 497, “Failure Cases and Limitations” paragraph, lines 4-5, this section describes cases of failure but it summarizes the concept of the invention which is a skeleton is being scaled and bone lengths are being modeled of a single-human detection; Table 4, FIGS a-b, show the skeleton models. Moreover, page 487, under the “contributions of this work are summarized as follows:” the 1st-2nd bullets indicate this work is to predict a 3D human pose [joint positions and bone rotations] including linear transformations which implies linear parameters such as bone length which was previously cited from page 497; Therefore, bone lengths can be understood as bone scale coefficients since they are used to scale the skeleton) and the plurality of joint angle coefficients (page 495, under “comparisons to other state-of-the-art” section, lines 11-12, “our technique outperforms previous techniques that iteratively optimized joint angles and perform regression of joint angles,” joint angles are obtained for the process of regression; therefore, joint angles can be understood as joint angle coefficients) for the at least one detected body ([486], “Data Scarcity” section, 3rd paragraph, lines 1-3, the detection is to attain 3D joint prediction; therefore, the parameters regarding the joint previously cited are for the detected body).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Wedig and Yoshiyasu to obtain a method obtaining bone lengths and joint angles from a single 2D image based on a deep convolutional neural network that can not only predict the 3D joint positions but also rotations of body segments which can obtain both bone lengths and joint angles of the body  precisely and accurately (Yoshiyasu’s page 488, under “skeleton transformer networks” section, 1st line, shows that the networks are based on deep Convolutional Neural Network [ConvNets]), the method is to detect a human body ([486], “Data Scarcity” section, 3rd paragraph, lines 1-2, this paper propose skeleton transformer networks for 3D human pose detection, this implies a detection of at least one body; 2nd line, “predicts not onle 3D joint positions but also rotations of body segments). Therefore, it would be useful to integrate Yoshiyasu’s neural network model into Wedig’s 3D avatar generation, to obtain bone lengths and joint angles of a body detected from one single 2D image very precisely and accurately without having to analyze 3D scans of a body to obtain bone and angle parameters which is done in Wedig’s method.
Regarding claim 15, Wedig in view of Yoshiyasu teaches generation of 3D body model based on 2D image, Yoshiyasu further teaches the method of claim 14, further comprising generating an output 2D image based on the input 2D image and the generated 3D body model (page 490, section 3.2, 2nd page, lines 1-2, 3D joint positions obtained in Sect. 3.1 are projected into the image place xy plane; figure a of section 3.3 shows the 2D image of 2D key points of the skeleton model; this information for the 2D image plane can be understood as a the 2D image of the 3D model; this covers the aspects of the claimed invention in terms of a 3D model [this reference refers to a skeleton model, but the same process can be done with the 3D model output from Wedig since the reference using the same values of marks and points of the 3D model to project into 2D image] being projected into an 2D image), wherein the representation of a body in the input image is replaced with a corresponding 2D representation of the 3D body model (page 493, section 3.6, lines 6-7, describe that the 3D joint locations can be obtained a 2D projection into images; even though, the image, where the 2D projection is put, is not explicitly referred to as the input image, this invention can cover the instances where the image is the original input image).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Wedig and Yoshiyasu to obtain a method to generate a 3D human points based on 2D image input, and then project the 3D human pose into an image which can be the original input image (Yoshiyasu’s page 493, section 3.6, lines 6-7, describe that the 3D joint locations can be obtained a 2D projection into images; even though, the image, where the 2D projection is put, is not explicitly referred to as the input image, this invention can cover the instances where the image is the original input image). The product of Yoshiyasu’s 3D model includes skeleton model which positions accurately derived from the original body from the original 2D image, one of the steps of Yoshiyasu’s method is to project the skeleton model of the 3D model into a 2D image (Section 3.3, FIG a; section 3.2, 2nd paragraph, lines 1-3) at the same position and coordinates as the body in the original 2D image, therefore it would be helpful to use the result of Wedig which is a 3D model that has a skeleton model with key points can be projected into a 2D image which can be the original image to arrive at the claimed invention.
Regarding claim 16, Wedig in view of Yoshiyasu teaches generation of 2D image based on the 3D model, Yoshiyasu further teaches the method of claim 15, wherein generating the output 2D image comprises: generating the 3D body model based on the plurality of bone scale coefficients (Page 497, “Failure Cases and Limitations” paragraph, lines 4-5, this section describes cases of failure but it summarizes the concept of the invention which is a skeleton is being scaled and bone lengths are being modeled of a single-human detection; Table 4, FIGS a-b, show the skeleton models. Moreover, page 487, under the “contributions of this work are summarized as follows:” the 1st-2nd bullets indicate this work is to predict a 3D human pose [joint positions and bone rotations] including linear transformations which implies linear parameters such as bone length which was previously cited from page 497; Therefore, bone lengths can be understood as bone scale coefficients since they are used to scale the skeleton) and the plurality of joint angle coefficients (page 495, under “comparisons to other state-of-the-art” section, lines 11-12, “our technique outperforms previous techniques that iteratively optimized joint angles and perform regression of joint angles,” joint angles are obtained for the process of regression; therefore, joint angles can be understood as joint angle coefficients) determined from the input 2D image (FIG. 2 a and FIG. 3 show determination process from an input 2D image; Even though Yoshiyasu teaches the method to predict a 3D model; however, just by using the bone lengths and joint angles based on 2D image output of this reference can be inputted into Wedig’s method to obtain a 3D avatar that incorporate the steps of skeleton generation and mesh generation and linear blend skinning process of claim 1); generating a 2D projection of the 3D body model, based on the input 2D image (page 490, section 3.2, 2nd page, lines 1-2, 3D joint positions obtained in Sect. 3.1 are projected into the image place xy plane; figure a of section 3.3 shows the 2D image of 2D key points of the skeleton model; this information for the 2D image plane can be understood as a the 2D image of the 3D model; this covers the aspects of the claimed invention in terms of a 3D model which can be just a 3D skeleton model being projected into an 2D image); and overlaying the 2D projection onto the representation of a body in the input image (page 493, section 3.6, lines 6-7, describe that the 3D joint locations can be obtained a 2D projection into images; even though, the image, where the 2D projection is put, is not explicitly referred to as the input image, this invention can cover the instances where the image is the original input image, this would replace the original body of same position within the 2D image).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Wedig and Yoshiyasu to obtain a method to generate a 3D avatar, which is based on acquiring multiple 3D scans of the body to obtain bone and angle parameters for skeleton generation. However, based on one single 2D image of the body, Yoshiyasu’s model can produce the output including bone lengths that are used for scaling a skeleton (Yoshiyasu’s page 487, under the “contributions of this work are summarized as follows:” the 1st-2nd bullets indicate this work is to predict a 3D human pose [joint positions and bone rotations] including linear transformations which implies linear parameters such as bone length which was previously cited from page 497; Therefore, bone lengths can be understood as bone scale coefficients since they are used to scale the skeleton) during the skeleton generation process and joint angles can also be obtained (Yoshiyasu’s page 495, under “comparisons to other state-of-the-art” section, lines 11-12, “our technique outperforms previous techniques that iteratively optimized joint angles and perform regression of joint angles,” joint angles are obtained for the process of regression; therefore, joint angles can be understood as joint angle coefficients). Therefore, it would useful and obvious for one ordinary skill in the art to integrate Yoshiyasu’s acquisition of bone and angle values of a body from a single 2D image, and inputted them into Wedig’s model to generate an avatar that is built upon a skeleton and a mesh based on bone lengths and joint angles, and reduce the need to obtain 3D scans of the body for the avatar generation. Then project the 3D human pose into an image which can be the original input image (Yoshiyasu’s page 493, section 3.6, lines 6-7, describe that the 3D joint locations can be obtained a 2D projection into images; even though, the image, where the 2D projection is put, is not explicitly referred to as the input image, this invention can cover the instances where the image is the original input image). The product of Yoshiyasu’s 3D model includes skeleton model which positions accurately derived from the original body from the original 2D image, one of the steps of Yoshiyasu’s method is to project the skeleton model of the 3D model into a 2D image (Section 3.3, FIG a; section 3.2, 2nd paragraph, lines 1-3) at the same position and coordinates as the body in the original 2D image, therefore it would be helpful to use the result of Wedig which is a 3D model that has a skeleton model with key points can be projected into a 2D image which can be the original image to arrive at the claimed invention.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HAU CAI whose telephone number is (571)272-9424. The examiner can normally be reached M-F 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.H.C./Examiner, Art Unit 4174                                                                                                                                                                                                        
/Leonard Chang/Supervisory Patent Examiner, Art Unit 4174